

Exhibit 10.35


MAXXAM INC.
TAX ALLOCATION AGREEMENT WITH
MAXXAM GROUP HOLDINGS INC.
OF DECEMBER 23, 1996


This Agreement is made as of December 23, 1996, between MAXXAM Inc. ("Parent"),
a Delaware corporation, and MAXXAM Group Holdings Inc. ("MGHI"), a Delaware
corporation.


WHEREAS, MGHI is currently a member of the affiliated group within the meaning
of Section 1504(a) of The Internal Revenue Code of 1986, as amended (the "Code")
of which Parent is the common parent corporation (the "Group"); and


WHEREAS, pursuant to a tax allocation agreement dated as of May 21, 1988 (the
"May 88 Agreement"), Parent and certain of its then existing subsidiaries,
including MAXXAM Group Inc. ("MGI"), a Delaware Corporation, The Pacific Lumber
Company ("Pacific Lumber"), a Delaware corporation, MAXXAM Properties Inc.
("MPI"), a Delaware corporation, and Yosuba Farms ("Yosuba"), a California
corporation, established a Tax Allocation Method, as hereinafter defined.  As
used herein, the term "Tax Allocation Method" shall mean a method for allocating
the consolidated tax liability of a group among its members and for reimbursing
the group's parent for the payment of such liability; and


WHEREAS, pursuant to a tax allocation agreement dated as of July 3, 1990, Parent
and Britt Lumber Co., Inc.  ("Britt"), a California corporation, established a
Tax Allocation Method (the "Britt Agreement"); and


WHEREAS, pursuant to a tax allocation agreement dated as of March 23, 1993,
Parent and Pacific Lumber amended the May 88 Agreement with respect to Pacific
Lumber and established a Tax Allocation Method with respect to certain Pacific
Lumber subsidiaries (the "PL Agreement"); and


WHEREAS, on December 23, 1996, MGHI issued $130,000,000 of its Senior Secured
Notes due 2003 (the "Notes"); and


WHEREAS, from time to time, MGHI or any of its Restricted Subsidiaries (as
hereinafter defined) may incorporate a Restricted Subsidiary which may become a
member of the Group; and


WHEREAS, pursuant to a tax allocation agreement dated as of August 4, 1993,
Parent and MGI further amended the May 88 Agreement solely with respect to MGI
such that MGI and its subsidiaries, excluding Salmon Creek Corporation, will
ultimately pay Parent Federal income taxes as if they filed on a consolidated
basis with respect to taxable periods beginning on or after August 4, 1993 (the
"Revised MGI Agreement").


NOW, THEREFORE, in consideration of the promises and of the mutual agreements
and covenants contained herein, Parent and MGHI hereby agree as follows:

 
 

--------------------------------------------------------------------------------

 



1.           MGHI shall cause any Restricted Subsidiary, at the time that it
becomes a member of the Group, to agree to be included in Parent's consolidated
Federal income tax return for all taxable years during which such Restricted
Subsidiary is eligible to be included in Parent's consolidated Federal income
tax return.  Restricted Subsidiary shall mean a Restricted Subsidiary as defined
in the indenture dated as of December 23, 1996 by and between MGHI, as Issuer,
Parent, as Guarantor, and First Bank National Association, as Trustee, for the
Notes (the "Indenture").


2.           MGHI shall cause any Restricted Subsidiary which becomes a member
of the Group to execute any consents and other documents as are necessary in
connection therewith.


3.           Except with respect to any payments to Parent that are required
under this Agreement, the May 88 Agreement, the Britt Agreement, the PL
Agreement or the Revised MGI Agreement, Parent shall indemnify MGHI and each
MGHI Subgroup Subsidiary (as hereinafter defined) and hold them harmless against
all Federal income tax liabilities relating to taxable years of MGHI and each
MGHI Subgroup Subsidiary during which MGHI and each MGHI Subgroup Subsidiary is
or was a member of the Group.


4.
(a)
 
For purposes of making the computations described herein, MGHI and all lower
(with respect to MGHI) tier entities, including newly-formed Restricted
Subsidiaries but excluding Salmon Creek Corporation, (individually and
collectively referred to as "MGHI Subgroup Subsidiary" or "MGHI Subgroup
Subsidiaries") in which MGHI has direct or indirect ownership shall be treated
as an affiliated group of corporations (the "MGHI Subgroup"), the common parent
of which is MGHI, provided, however, that the MGHI Subgroup shall only include
any MGHI Subgroup Subsidiary to the extent that such MGHI Subgroup Subsidiary
meets the test of affiliation under Section 1504 of the Code as it would apply
to the MGHI Subgroup. MGHI and each MGHI Subgroup Subsidiary shall sometimes be
referred to as "MGHI Subgroup Members".



 
(b)
The tax liability required of MGHI shall be equal to MGHI's Tentative Tax
Liability (as hereinafter defined) minus MGI's Tentative Tax Liability (as
determined under the Revised MGI Agreement).



 
(c)
The computation of the Federal income tax liability of MGHI shall take into
account the taxable income, loss, credits and other tax attributes of each MGHI
Subgroup Subsidiary as if MGHI filed a consolidated return with each MGHI
Subgroup Subsidiary (taking into account all applicable limitations under the
Code) ("MGHI's Tentative Tax Liability").  In calculating such liability, all
intercompany transactions between MGHI Subgroup Members shall be treated
consistent with the consolidated return Treasury Regulations.



 
(d)
To the extent that MGHI's Tentative Tax Liability is less than MGI's Tentative
Tax Liability, Parent shall pay the amount of such difference to MGHI.




 
 

--------------------------------------------------------------------------------

 



 
(e)
For purposes of Section 4(c) of this Agreement, any net operating loss
carryforwards available to the MGI Subgroup on the date hereof under the Revised
MGI Agreement shall be available to offset income of the MGHI Subgroup in the
same manner as under the Revised MGI Agreement.



 
(f)
If the calculation of MGHI's Tentative Tax Liability in Section 4(c) results in
a net operating loss that can be carried back to a prior taxable period or
periods with respect to which MGHI made payments to Parent under this Agreement,
then, in that event, Parent shall pay MGHI an amount equal to the tax refund to
which MGHI would have been entitled consistent with this Section 4.



 
(g)
If the calculation of MGHI's Tentative Tax Liability in Section 4(c) results in
a net operating loss that cannot be carried back pursuant to the preceding
subsection (f), then, in that event, such net operating loss shall be a net
operating loss carryover to be used by the MGHI Subgroup in computing its
Federal income tax liability pursuant to the preceding subsection (c) for future
taxable periods, under the law applicable to net operating loss carryovers in
general.



5.           This Agreement shall be effective for the Group's 1996 taxable
period and all subsequent taxable periods until the earliest date on which (i)
MGHI ceases to be a member of the Group, (ii) the Group no longer remains in
existence within the meaning of Treasury Regulation Section 1.1502-75(a), or
(iii) the Group is no longer eligible to file, or is no longer eligible to join
in the filing of, a consolidated return for Federal income tax purposes.  Prior
to or upon termination of this Agreement, the parties may enter into a new
agreement, consistent with the provisions of this Agreement, taking into
account, among other things, to the extent applicable, the manner in which MGHI
ceased to be a member of the Group, the reason that the Group is no longer in
existence, or the reason that Parent and/or MGHI can no longer join in the same
consolidated return.


6.           This Agreement is entered into by the parties solely in recognition
of the mutual benefits resulting from filing a Federal (or state or other local)
consolidated or combined tax return.  The respective amounts of tax liability
allocated to each MGHI Subgroup Member for purposes of computing such
corporation's earnings and profits for Federal (or any other) income tax
purposes may differ from those determined in accordance with this
Agreement.  Furthermore, any amount treated for Federal (or state or other
local) income tax purposes, on account of such a difference, as a contribution
to capital or a distribution with respect to stock, or a combination thereof, as
the case may be, shall be treated as a contribution to capital, a distribution
with respect to stock, or a combination thereof, solely for Federal (or state or
other local) income tax purposes.


7.           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.





 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Parent and MGHI have executed this Agreement by authorized
officers thereof as of the date first above written.




MAXXAM Inc.
         
By:
/s/ RONALD L. REMAN
   
Name:
Ronald L. Reman
   
Title:
Vice President - Taxes
           
MAXXAM Group Holdings Inc.
         
By:
/s/ TERRY FREEMAN
   
Name:
Terry Freeman
   
Title:
Assistant Controller
   







 
 

--------------------------------------------------------------------------------

 